NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0420-15T2

STATE OF NEW JERSEY,

       Plaintiff-Respondent,

v.

DARRELL R. CRONE, a/k/a DARRYL
GRIER, DARNELL RASHAWN,
DARRELL R. GREER, and DARRELL
G. CRONE,

     Defendant-Appellant.
________________________________

                Submitted September 24, 2018 – Decided October 2, 2018

                Before Judges Fasciale and Rose.

                On appeal from Superior Court of New Jersey, Law
                Division, Camden County, Indictment No. 14-09-2774.

                Jill R. Cohen, attorney for appellant.

                Gurbir S. Grewal, Attorney General, attorney for
                respondent (Evgeniya Sitnikova, Deputy Attorney
                General, of counsel and on the brief).

PER CURIAM
      Defendant appeals from his convictions for first-degree aggravated

manslaughter, N.J.S.A. 2C:11-4(a)(1); first-degree attempted murder, N.J.S.A.

2C:5-1 and N.J.S.A. 2C:11-3(a)(1)(2); second-degree possession of a weapon

for an unlawful purpose, N.J.S.A. 2C:39-4(a); second-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b); and second-degree certain persons

not to have weapons, N.J.S.A. 2C:39-7(b). We affirm.

      On appeal, defendant argues:

            POINT I
            THE . . . [JUDGE] IMPROPERLY INQUIRED INTO
            DEFENSE COUNSEL'S TRIAL STRATEGY, WHICH
            VIOLATED THE ATTORNEY-CLIENT PRIVILEGE
            (not raised below).

            POINT II
            THE     LEAD  DETECTIVE       FROM       THE
            PROSECUTOR'S OFFICE SHOULD NOT HAVE
            BEEN ALLOWED TO NARRATE FOR THE JURY
            WHAT      HE  BELIEVED       THE      VIDEO
            SURVEILLANCE DEPICTS (not raised below).

            POINT III
            THE INTRODUCTION OF THE PHOTOGRAPH OF
            DEFENDANT     WEARING    A   BRACELET
            IDENTICAL TO S-1 AFTER TWO WEEKS OF
            TESTIMONY AND IMMEDIATELY PRIOR TO THE
            CLOSE OF THE STATE'S CASE WAS AN
            IMPROPER   DISCOVERY   VIOLATION,    SO
            AFFECTING THE OUTCOME THAT THE
            CONVICTION SHOULD BE OVERTURNED [(raised
            below)].


                                                                      A-0420-15T2
                                      2
    A. The evidence of the photograph should also
    have been barred as it only came to existence
    because the sister-in-law of the deceased had sat
    through the trial and independently did research
    into the case and produced the objectionable
    photograph only to help the State bolster [its]
    case, in violation of the [judge's] sequestration
    order (not raised below).

    B. Counsel was ineffective in not telling the
    judge that his strategy would have been different
    if he had known about the picture earlier as the
    [j]udge would have excluded the evidence if he
    indicated that his strategy would have been
    different (not raised below).

POINT IV
THE JURY INSTRUCTION THAT WAS GIVEN TO
THE JURY DID NOT ACCURATELY PROTECT
THE DEFENDANT'S RIGHTS (not raised below).

POINT V
THE LOWER COURT INCORRECTLY CHARGED
THE JURY ON THE USE OF THE HANDGUN
TESTIMONY AS THERE WAS NO BASIS TO
CONSIDER A CURATIVE CHARGE UNDER N.J.
RULES OF EVIDENCE 404(b) (not raised below).

POINT VI
THE [JUDGE] IMPROPERLY CONDUCTED A
CHARGE   CONFERENCE       WITHOUT        THE
DEFENDANT'S PRESENCE (not raised below).

POINT VII
COUNSEL'S CUMULATIVE ERRORS WERE IN
PLAIN ERROR, LED TO AN UNJUST RESULT,
AND HAD HE NOT COMMITTED THE ERRORS,


                                                        A-0420-15T2
                        3
            THE VERDICT WOULD HAVE BEEN DIFFERENT
            (not raised below).

                   A. Counsel was ineffective for cross[-]examining
                   Dominique Sheppard with the numerous
                   inconsistencies as a refreshed recollection
                   instead of introducing it as a prior inconsistent
                   statement which would be substantive evidence
                   (not raised below).

                   B. Counsel was also ineffective in failing to
                   object to repeated hearsay introduced by the state
                   throughout the trial (not raised below).

      Each of defendant's arguments, with the exception of defendant's

argument in Point III, are raised for the first time on appeal. We review these

arguments for plain error.      R. 2:10-2.    "Any error or omission shall be

disregarded by [this court] unless it is of such a nature as to have been clearly

capable of producing an unjust result[.]" Ibid. In a jury trial, the possibility of

such an unjust result must be "sufficient to raise a reasonable doubt as to whether

the error led the jury to a result it otherwise might not have reached." State v.

Macon, 57 N.J. 325, 336 (1971). Defendant carries the burden of showing plain

error. State v. Morton, 155 N.J. 383, 421 (1998).

      We begin by rejecting defendant's argument that the judge improperly

inquired into defense counsel's trial strategy.     Defendant contends that in

response to defense counsel's objection to the admission of a photograph not


                                                                           A-0420-15T2
                                        4
produced in discovery but introduced by the State on the last day of the State's

case, the judge improperly inquired into defense counsel's trial strategy –

impinging on defendant's attorney-client privilege and work-product privilege.

The photograph showed defendant with another individual. In the photograph,

defendant appears to be wearing a bracelet that was found at the crime scene and

previously moved into evidence.

      When the State moved to admit the photograph, defense counsel objected

on the basis of prejudice. The judge inquired whether defense counsel would

have proceeded differently had counsel known about the photograph prior to

trial, because counsel did not object or make a prejudicial effect argument when

the State initially entered the bracelet into evidence. When defense counsel

objected due to the lateness of the photograph and informed the judge that he

might have objected to the bracelet being admitted into evidence had the

photograph been produced earlier, the judge expressed the same lateness

concern, but then asked, "[s]o you would not have tried your case any differently

had you had the photograph other than objecting to it? We would be in the same

situation is what you're telling the [c]ourt?" Defense counsel responded, "as far

as I can think off the top of my head, besides objecting to maybe the bracelet

coming in, I don't know of anything else specifically at this moment." The judge


                                                                         A-0420-15T2
                                       5
then repeatedly offered to provide defense counsel with time to think about his

response, but counsel denied the offers and instead stated that he would have

tried to locate the other individual in the photograph.

      The judge then conducted an N.J.R.E. 104 hearing, where the woman who

produced the photograph to the State – who was also the victim's sister-in-law –

testified that she found the photograph on Facebook that morning. Before

ruling, the judge required the State to make all attempts to produce the other

person identified in the photograph for defense counsel.     The State produced

the individual in less than two hours, and defense counsel confirmed that he

spoke with the individual, but again objected to the photograph being admitted

on the grounds of lateness and prejudice. He did not articulate how it was

prejudicial.

      To understand defense counsel's objection, the judge repeatedly asked

how counsel's cross-examinations and trial preparation would have been

different.     Defense counsel did not object to the judge's questions, and in

response, asserted that other than objecting to the bracelet entering evidence, he

would not have done anything differently. After conducting an N.J.R.E. 104

hearing with the individual in the photograph, the judge admitted the photograph

into evidence.


                                                                          A-0420-15T2
                                        6
      The judge's questions did not improperly inquire into counsel's trial

strategy, but instead provided counsel with opportunities to explain his

objection. As the judge explained, "[e]vidence by nature is prejudicial," and

defense counsel only made a "blanket statement" that the photograph was

prejudicial. In his oral ruling, the judge explained that he questioned defense

counsel about how the photograph was prejudicial, directed him to take time to

think about it, and provided him with the opportunity to argue the prejudicial

effect. The judge thoroughly explained his reasoning, and even supplemented

the record with an additional explanation during the following trial day. Thus,

he did not commit plain error.

       We next turn to defendant's contention that the judge improperly

permitted the photograph into evidence, and review that ruling for an abuse of

discretion, due to defense counsel's objection at trial. State v. Marrero, 148 N.J.

469, 483-84 (1997).     Defendant's reliance on N.J.R.E. 615, governing the

sequestration of witnesses, as well as Rule 3:13-3, governing discovery, is

misplaced.

      N.J.R.E. 615 permits a judge to "enter an order sequestering witnesses,"

in an effort "to prevent prospective witnesses from hearing what the other

witnesses detail in their evidence, 'for the less a witness hears of another's


                                                                           A-0420-15T2
                                        7
testimony the more likely is he to declare his own knowledge simply and

unbias[]ed,'" State v. DiModica, 40 N.J. 404, 413 (1963) (quoting State v.

Zellers, 7 N.J.L. 220, 226 (Sup. Ct. 1824)).     "Absent a clear showing of

prejudice[,] an inadvertent violation of a sequestration order does not trigger

automatic exclusion of the witness' testimony." State v. Williams, 404 N.J.

Super. 147, 160 (App. Div. 2008).

      The woman, as the victim's family member, was present for a few days of

the trial, and was never an intended witness. There was no reason for her to be

sequestered from the courtroom, and she was properly present as an observer.

"There should be no exclusion of testimony where, as here, there was no

intention to call the witness at the time he or she was in the courtroom as an

observer[.]" State v. Dayton, 292 N.J. Super. 76, 91 (App. Div. 1996).

      Rule 3:13-3(f) confers a continuing obligation on the State to provide

discovery. The State provided the photograph to defense counsel immediately

after the State came into possession of it, and further produced the woman for

defense counsel. The judge offered counsel time to think about and elaborate

on his objection, which he declined; gave defense counsel an opportunity to

speak with the woman; and conducted two N.J.R.E. 104 hearings. At the first

hearing, the woman explained that she found the photograph that morning while


                                                                         A-0420-15T2
                                      8
scrolling through Facebook.      She explained that she found the photograph

relevant "[b]ecause [defendant] had the bracelet on that I seen in the [c]ourt from

the previous days, and when [another witness] was describing him, he had the

goatee and everything."

        The judge was satisfied that the State had no previous knowledge of the

photograph, and considered defense counsel's position that he would have done

"nothing differently" if he had the photograph earlier. A review of the record

reveals no evidence to indicate that the judge abused his discretion in allowing

the photograph into evidence.

        We see no error as to defendant's argument that improper hearsay and

improper lay or expert opinion resulted when the detective provided the jury

with narration of video surveillance of the incident where the victim was fatally

shot.1 During the trial, the detective testified based on his personal observations

of the video while it simultaneously played in court for the jury. In response to

the State's questions, the detective noted occurrences in specific time frames.

The State repeatedly informed the judge that the detective's observation

testimony was meant to establish the record. Defense counsel did not object to

this line of questioning.


1
    The parties did not produce the video on appeal.
                                                                           A-0420-15T2
                                        9
       Defendant relies on State v. McLean, 205 N.J. 438 (2011), to assert that

the detective did not provide lay opinion, and instead improperly acted as an

expert. Lay opinion testimony is governed by N.J.R.E. 701, which permits lay

witness testimony "in the form of opinions or inferences . . . if it (a) is rationally

based on the perception of the witness and (b) will assist in understanding the

witness' testimony or in determining a fact in issue." The opinion testimony of

police officers, who are not called as experts, must be "firmly rooted in the

[officers'] personal observations and perceptions" as lay witnesses . McLean,

205 N.J. at 459. However, expert or lay opinion "is not a vehicle for offering

the view of the witness about a series of facts that the jury can evaluate for itself

. . . ." Id. at 462.

       The detective's testimony did not exceed the bounds of permissible lay

opinion testimony, but instead satisfied both prongs of N.J.R.E. 701. First, the

detective described what he observed in the video based on his own perception.

See id. at 459. The jury was able to watch the same footage that the detective

was observing and could evaluate the detective's credibility.           Second, the

detective's testimony assisted the jury in ascertaining the significance of various

individuals' movements in the video. The video was lengthy, spanning many

hours, and the detective's testimony during specific clips provided the jury with


                                                                              A-0420-15T2
                                         10
a manageable play-by-play description.        His testimony provided for the

development of the record.

      "Moreover, any prejudice arising from [the detective's] [testimony] was

dissipated by the jurors' ability to view and review the videotapes for

themselves." State v. Loftin, 287 N.J. Super. 76, 100 (App. Div. 1996). The

jury watched the video without explanatory testimony throughout the trial,

including during the parties' closings. Further, during jury deliberations, the

jury requested to watch various clips of the surveillance video, and the judge

properly satisfied those requests.

      Defendant also asserts that the detective improperly identified defendant

as the shooter in the surveillance video. This contention is meritless. The

detective did not identify defendant in the surveillance video, but instead

testified that in the early phases of the investigation, in which he conducted

many interviews, he tentatively suspected defendant as the shooter. During the

detective's direct examination, the judge asked counsel to approach sidebar and

asked the prosecutor to ensure that the detective was not going to identify

anyone in the video, which the prosecutor did and further explained that the

detective did not know defendant.      On cross-examination, defense counsel

improperly stated that the detective previously identified defendant in the video,


                                                                          A-0420-15T2
                                       11
eliciting an objection from the State, and requiring the judge to clarify "for the

record, the defendant was never identified by [the detective] as the person in the

video."

      We see no plain error concerning the detective's testimony that brought

about "an unjust result and which substantially prejudiced . . . defendant's

fundamental right to have the jury fairly evaluate the merits of his defense."

State v. Timmendequas, 161 N.J. 515, 576-77 (1999) (quoting State v. Irving,

114 N.J. 427, 444 (1989)) (internal quotation marks omitted).

      We reject defendant's assertion that the judge incorrectly charged the jury

regarding a witness's testimony that she previously observed defendant with a

weapon. Defense counsel elicited the testimony on cross-examination. The

judge instructed the jury:

            [O]ur rules do permit evidence of other crimes, wrongs,
            or acts under certain circumstances. You may not,
            however, under any circumstance use this evidence to
            decide that the [d]efendant has a tendency to commit
            crimes or that he is a bad person.

                   That is, you may not decide that just because the
            [d]efendant has committed other crimes, wrongs, or
            acts, he must be guilty of the present crimes.

      Defense counsel did not object, and failed to request a curative or limiting

instruction. "Alleged errors induced by counsel 'ordinarily are not a basis for


                                                                          A-0420-15T2
                                       12
reversal on appeal.'" State v. Yough, 208 N.J. 385, 399 (2011) (quoting State v.

Corsaro, 107 N.J. 339, 345 (1987)). The judge properly instructed the jury not

to consider the testimony as propensity evidence, as prohibited under N.J.R.E.

404(b). Regardless of this testimony, the State presented substantial evidence

to allow a reasonable jury to find defendant guilty, including witness

identification, surveillance video, and physical evidence.

      We will not entertain defendant's claim that trial counsel was ineffective

on direct appeal.     "Our courts have expressed a general policy against

entertaining ineffective-assistance-of-counsel claims on direct appeal because

such claims involve allegations and evidence that lie outside the trial record."

State v. Preciose, 129 N.J. 451, 460 (1992).        Courts "routinely decline to

entertain ineffective-assistance-of-counsel claims on direct appeal . . . ." State

v. Hess, 207 N.J. 123, 145 (2011).

      To the extent defendant argues his trial counsel rendered ineffective

assistance of counsel, the record is not sufficiently developed and is better suited

for a post-conviction relief application. State v. Wiggins, 291 N.J. Super. 441,

452 (App. Div. 1996). The resolution of defendant's arguments requires an

inquiry into why counsel proceeded in the manner he did, and whether those

decisions were the result of trial strategy. Strickland v. Washington, 466 U.S.


                                                                            A-0420-15T2
                                        13
668, 689 (1984). Accordingly, this claim would be better raised in a petition for

post-conviction relief.

      We conclude defendant's remaining arguments to be without sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-0420-15T2
                                      14